UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-2116


LEONARD JAIGOBIN,

                    Plaintiff - Appellant,

             v.

U. S. BANK, N.A.; CHASE BANK,

                    Defendants - Appellees,

             and

JAMES E. CLARKE, ET AL, Substitute Trustees,

                    Defendants.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:18-cv-01776-DKC)


Submitted: March 12, 2020                                     Decided: March 16, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reuben B. Collins, II, R. B. COLLINS LAW, LLC, Waldorf, Maryland, for Appellant.
Mary S. Diemer, NELSON MULLINS RILEY & SCARBOROUGH, LLP, Washington,
D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Leonard Jaigobin appeals the district court’s order dismissing his civil action against

Defendants U. S. Bank, N.A., and Chase Bank for failure to state a claim. In his opposition

to Defendants’ motion to dismiss, Jaigobin requested leave to amend certain claims “if the

[district] court determine[d] that the claims were not alleged with adequate sufficiency.”

(J.A. 105; see J.A. 104). * On appeal, Jaigobin argues that the court erred in denying his

request for leave to amend his complaint. “Where, as here, the plaintiff fails to formally

move to amend and fails to provide the district court with any proposed amended complaint

or other indication of the amendments he wishes to make, the district court does not abuse

its discretion in denying leave to amend.” Willner v. Dimon, 849 F.3d 93, 114 (4th Cir.

2017) (internal alterations and quotation marks omitted). Accordingly, we affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                      AFFIRMED




       *
           “J.A.” refers to the joint appendix filed by the parties in this appeal.

                                                 3